FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       February 10, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                        No. 16-6326
                                                  (D.C. No. 5:03-CR-00241-R-1)
EDUARDO VERDUZCO,                                         (W.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, O’BRIEN, and MORITZ, Circuit Judges.
                  _________________________________

      Eduardo Verduzco appeals the district court’s denial of his motion for a

sentence reduction. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      Verduzco pled guilty to maintaining a place for the purpose of distributing

methamphetamine. He was sentenced to 240 months’ imprisonment. Following the

passage of Guidelines Amendment 782, U.S.S.G. Manual, app. C, amend. 782,

Verduzco filed a motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). The

district court concluded that Verduzco was eligible for a reduction but denied the

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
motion based on his extensive disciplinary problems in prison. Verduzco now

appeals.

      “We review for an abuse of discretion a district court’s decision to deny a

reduction of a sentence under 18 U.S.C. § 3582(c)(2).” United States v. Osborn, 679
F.3d 1193, 1195 (10th Cir. 2012). A district court may modify the sentence of a

defendant whose Guidelines range has been lowered by the Sentencing Commission

“after considering the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they

are applicable, if such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” § 3582(c)(2). “[A]n ameliorative

amendment to the Guidelines in no way creates a right to a sentence reduction.”

Osborn, 679 F.3d at 1196 (emphasis omitted).

      We cannot say that the district court abused its discretion in denying

Verduzco’s motion for a sentence reduction. District courts may consider post-

sentencing conduct in deciding whether to reduce a sentence. U.S.S.G. § 1B1.10,

app. n.1(B)(iii). Accordingly, the court acted well within its discretion in looking to

Verduzco’s record of twenty-six disciplinary infractions during his incarceration,

including multiple instances of assault, fighting, and possession of a dangerous

weapon. See Osborn, 679 F.3d at 1196 (stating that “the presence of prison

disciplinary reports on [a defendant’s] record” is “a proper basis for denying a

motion under § 3582(c)(2)”).




                                            2
AFFIRMED.


            Entered for the Court


            Carlos F. Lucero
            Circuit Judge




            3